Citation Nr: 1133268	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for stomach disability, claimed as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as due to service-connected PTSD.

3.  Entitlement to service connection for right wrist disability, claimed as due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel	


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for stomach disability, hypertension, and right wrist disability.  The Veteran testified at a RO hearing in July 2008 and at a Board hearing in February 2010.  This matter was remanded in April 2010.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Stomach disability, to include any gastrointestinal disability, was not manifested during service, and is not otherwise related to the Veteran's active service, and is not related to service-connected PTSD or any other service-connected disability.

2.  Hypertension was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service, and was not caused by or aggravated by his service-connected PTSD.

3.  Resolving all doubt in the Veteran's favor, a chronic right wrist strain had its onset in service. 



CONCLUSIONS OF LAW

1.  Stomach disability, to include any gastrointestinal disability, was not incurred in or aggravated by active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Hypertension was not incurred in the Veteran's active duty service, nor may it be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Chronic right wrist strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that service connection is warranted for right wrist disability, no further discussion of VCAA is necessary with regard to this issue.  The agency of original jurisdiction will take such actions in the course of implementing the grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Otherwise, in August 2004, a VCAA letter was issued to the Veteran with regard to his service connection claims.  Thereafter, in February 2005 and August 2008, additional VCAA letters were issued to the Veteran with regard to his claims of service connection.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The August 2008 letter advised the Veteran of the evidence necessary to support an increased rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notice, the claim was readjudicated by way of supplemental statements of the case, the most recent in May 2011.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the April 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service private and VA treatment records, and lay statements and testimony in support of his appeal.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in December 2010 in compliance with the April 2010 Remand and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection is in effect for PTSD, rated 50 percent disabling.  The Veteran asserts that his stomach disability, hypertension, and right wrist disability are due to service-connected PTSD.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

Stomach disability

Service treatment records do not reflect complaints or treatment for stomach disability.  The April 1991 Report of Medical History, completed for separation purposes, reflects that he checked the 'No' box for 'stomach, liver, or intestinal trouble.'  The April 1991 Report of Medical Examination, completed for separation purposes, reflects that his 'abdomen and viscera' were clinically evaluated as normal.  

The Veteran claims entitlement to a "stomach" disability, which encompasses a gastrointestinal disability.  He claims that such stomach disability is caused by or aggravated by his service-connected PTSD.  

In January 2008, the Veteran underwent a VA examination, and the examiner diagnosed gastroesophageal reflux disease (GERD) but did not offer an opinion with regard to etiology.  

In a June 2008 opinion from the Veteran's VA treating psychiatrist, she stated that the Veteran suffers from PTSD and major depressive disorder, and also suffers from gastrointestinal pain.  The examiner stated that it is possible that the PTSD either causes or exacerbates his physical ailments.  An Axis III diagnosis of irritable bowel syndrome (IBS) was reflected.  

The Veteran underwent a VA examination in November 2008, and the examiner diagnosed gastrointestinal disturbance and specifically stated that he did not have GERD and opined that his symptoms could be, at least in part, aggravated by his PTSD.  In a separate November 2008 VA examination report by the same examiner, functional gastrointestinal disturbance was diagnosed.  The examiner stated that these symptoms could be aggravated by his PTSD to some degree but it is not the cause of his symptoms.  The examiner opined that it is at least as likely as not that part of his vague gastrointestinal symptoms could be related to PTSD.  

In December 2008, the same treating VA psychiatrist submitted essentially the same correspondence but stated that it is likely that the PTSD either causes or exacerbates his physical ailments, which included IBS.  

Review of VA outpatient treatment records reflects diagnoses of GERD and constipation.  

In December 2010, the Veteran underwent a VA examination.  The examiner noted that since separation from service, the Veteran had experienced problems with constipation and is on treatment for GERD.  The examiner noted that the Veteran was taking Bisacodyl, Docusate, and Omeprazole.  He denied any side effects.  The examiner diagnosed chronic constipation.  The examiner stated that the Veteran did not have any clear-cut symptoms other than he has some vague abdominal discomfort.  Review of the record indicates he has been troubled with chronic constipation and is on treatment for GERD all coming on several years after separation from the military.  There was no evidence in the record that he had any gastrointestinal problems at time of separation from the military.  The examiner opined that it is less likely than not that he has a gastrointestinal condition that can be ascribed to PTSD, stating that GERD is not a condition secondary to PTSD or aggravated by PTSD.  The examiner stated that chronic constipation could be due to PTSD medication but this is speculative. 

Initially, the Board notes that there is no probative medical evidence to support that the Veteran's claimed stomach disability was due to his period of service, or manifested during service.  Based on the medical evidence of record, his stomach/gastrointestinal disability manifested many years after separation from service.  Moreover, the Veteran has not claimed that his stomach/gastrointestinal disability is due to service, but rather claims that it was caused or aggravated by his PTSD.  

The Board has considered the June and December 2008 opinions from the VA psychiatrist, in assessing the Veteran's claim of stomach disability.  The Board has determined, however, that such opinion is entitled to limited probative weight.  Initially, such opinion provides a blanket statement with regard to PTSD and physical ailments but fails to specifically discuss the relationship between PTSD and his stomach problems, which the examiner assessed as irritable bowel syndrome.  There, however, is no indication that the VA psychiatrist specifically examined the Veteran and diagnosed irritable bowel syndrome.  Notwithstanding this, the VA examiner does not provide a rationale for such opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, the VA examiner failed to account for the change in opinion that it is "possible" and then that it is "likely" that his PTSD either causes or exacerbates his physical ailments.  

The Board has given consideration to the November 2008 VA positive etiological opinion that his gastrointestinal symptoms could be related to his PTSD; however, such examiner was unable to diagnose a chronic stomach or gastrointestinal disability, and was only able to identify vague gastrointestinal disturbance or symptoms, specifically stating that he did not have GERD, and the examiner did not address any diagnoses reflected in the treatment records.  Thus, such opinion lacks a necessary element - a chronic disability - in establishing service connection, and thus cannot provide the basis for service connection.  

The Board accepts the December 2010 VA examiner's opinion that any stomach/gastrointestinal disability is not caused by or aggravated by his PTSD.  As detailed, the VA examiner was only able to diagnose chronic constipation and stated that he had some vague abdominal discomfort.  The VA examiner, however, acknowledged his treatment for GERD, and still opined that his gastrointestinal condition was not caused by or aggravated by his PTSD, as this is not a condition that is related to PTSD.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no other probative opinions with regard to the etiology of his stomach/gastrointestinal disability.

The Board acknowledges the Veteran's representative's assertion that the VA examiner failed to consider the Veteran's NSAIDs for his service-connected right ankle disability in assessing the etiology of his stomach/gastrointestinal condition.  The Board acknowledges the September 2008 VA examination report pertaining to the right ankle which reflects the Veteran's report that he had taken Naprosyn but this caused GI side effects.  At the time of such examination, however, there is no indication that he was still taking the medication nor that such medication caused a chronic gastrointestinal disability.  At the time of the November 2008 VA examination, he no longer reported taking Naprosyn and denied any affect on his symptoms due to his medication.  Likewise, the December 2010 VA examination report does not reflect that he is still taking Naprosyn.  Thus, the medical evidence of record does not reflect a chronic stomach/gastrointestinal disability as a result of taking Naprosyn.  

The Board has considered the Veteran's contention that a relationship exists between a stomach/gastrointestinal disability and PTSD.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is not competent to attest to provide an opinion that any current stomach/gastrointestinal disability is due to his PTSD, as he does not have the requisite medical expertise.  The probative opinion of record reflects that it is not likely that his gastrointestinal problems are caused by or aggravated by his PTSD.  Such medical question requires an opinion by an examiner with medical expertise, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that any stomach/gastrointestinal disability is not caused by or aggravated by his PTSD.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the December 2010 VA medical examiner (based on a review of the claims file) was negative, and is more probative than the other opinions as discussed hereinabove.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for stomach/gastrointestinal disability.  

Hypertension

Service treatment records do not reflect complaints or treatment for high blood pressure or hypertension.  The April 1991 Report of Medical History, completed for separation purposes, reflects that he checked the 'No' box for 'high or low blood pressure.'  The April 1991 Report of Medical Examination, completed for separation purposes, reflects that his blood pressure reading was 110/70.

In a June 2008 opinion from the Veteran's VA treating psychiatrist, she stated that the Veteran suffers from PTSD and major depressive disorder, and also suffers from hypertension.  The examiner stated that it is possible that the PTSD either causes or exacerbates his physical ailments, which included hypertension.  

He underwent a November 2008 VA examination in which the examiner opined that his hypertension was not secondary to PTSD or aggravated by PTSD.  

In December 2008, the same treating VA psychiatrist submitted essentially the same correspondence but stated that it is likely that the PTSD either causes or exacerbates his physical ailments, which included hypertension.  

In December 2010, the Veteran underwent a VA examination.  The examiner noted a diagnosis of hypertension after separation from service and the date of onset was approximately 8 to 9 years earlier.  The examiner diagnosed essential hypertension.  The examiner explained that hypertension is a multifactorial condition and rarely is it due to one single identifiable cause.  PTSD has not been shown to be a single identifiable cause of hypertension.  PTSD may be an aggravating factor in a patient with hypertension but it cannot be considered the cause.  The examiner therefore opined that it is less likely than not that PTSD is the cause of hypertension, and it can be an aggravating factor but the increased degree of hypertension due to this arguable aggravating factor of PTSD is not measurable or determinable, and the role of hypertension in PTSD is speculative and more likely than not will lead to different answers and opinions from different clinicians.  The examiner opined that it may have a small not measurable effect on his hypertension, and that his hypertension is due to multiple factors other than PTSD.

Initially, the Board notes that there is no probative medical evidence to support that the Veteran's hypertension was due to his period of service, or manifested during service, or within a year of separation from service.  Based on the medical evidence of record, his hypertension manifested many years after separation from service.  Moreover, the Veteran has not claimed that his hypertension is due to service, but rather claims that it was caused or aggravated by his PTSD.  

The Board has considered the June and December 2008 opinions from the VA psychiatrist, in assessing the Veteran's claim of hypertension.  The Board has determined, however, that such opinion is entitled to limited probative weight.  Initially, such opinion provides a blanket statement with regard to PTSD and physical ailments but fails to specifically discuss the relationship between PTSD and hypertension.  Notwithstanding this, the VA examiner does not provide a rationale for such opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, the VA examiner failed to account for the change in opinion that it is "possible" and then that it is "likely" that his PTSD either causes or exacerbates his physical ailments.  

The Board has also given no probative weight to the November 2008 VA opinion as such opinion is not accompanied by a rationale.  See id.  

The Board accepts the December 2010 VA examiner's opinion that his hypertension is not caused by or aggravated by his PTSD.  As the VA examiner explained, PTSD has not been shown to be a single identifiable cause of hypertension, and while it may be an aggravating factor but it is not measurable or determinable and the role of hypertension is speculative.  The examiner opined that his hypertension is due to multiple factors other PTSD.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no other probative opinions with regard to the etiology of his hypertension.

The Board acknowledges the websites referenced by the Veteran's representative as to a relationship between hypertension and PTSD.  The Board also acknowledges the VA online training website referenced by the Veteran's representative which discusses the physical effects of PTSD on the body; however, such training does not provide support for the finding that the Veteran's PTSD caused or aggravated his hypertension.  Such training simply cites to a study which concluded that a higher amount of allostatic load was associated with increased incidence of cardiovascular disease, but such training does not definitively find that hypertension is caused or aggravated by PTSD.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Board has reviewed the scientific literature the Veteran's representative has referenced on the subject of hypertension and PTSD.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that medical treatise evidence can provide important support when combined with an opinion of a medical professional).  However, in this instance, the proffered literature does not refer to the Veteran himself and is not accompanied with the opinion of a medical professional.  Rather, it discusses the relationship between hypertension and PTSD but does not show that there is a direct causal relationship in the Veteran's case.  For this reason, the proffered medical literature is of limited probative value.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board has considered the Veteran's contention that a relationship exists between his hypertension and PTSD.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is not competent to attest to provide an opinion that his current hypertension is due to his PTSD, as he does not have the requisite medical expertise.  The probative opinion of record reflects that it is not likely that his hypertension is caused by or aggravated by his PTSD.  Such medical question requires an opinion by an examiner with medical expertise, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hypertension is not caused by or aggravated by his PTSD.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the December 2010 VA medical examiner (based on a review of the claims file) was negative, and is more probative than the opinions which lack rationale, and the treatise evidence which is unaccompanied by a medical opinion.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hypertension.  


Right wrist disability

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The March 1987 Report of Medical History completed by the Veteran for enlistment purposes reflects his report that he fractured his right wrist in 1982, a cast was applied, and there was a "good result."  The March 1987 Report of Medical Examination performed for enlistment purposes reflects a diagnosis of status post fracture, no deformity, normal range of motion.  

In January 1990, the Veteran injured his right wrist playing basketball.  The Veteran underwent an x-ray examination which showed old ulnar styloid fracture, NAD.  The Veteran has claimed that the January 1990 right wrist injury aggravated his pre-service status post fracture.  

In November 2008, the Veteran underwent a VA examination.  Upon physical examination, the examiner diagnosed chronic wrist strain; tendinitis of the right wrist; and, status post old fracture right wrist.  The examiner stated that there is no record that the Veteran had a right wrist injury in the military service and he did not report to sick call.  The examiner then opined that the most likely explanation of any persistent right wrist strain would be secondary to some type of injury that may have occurred in the military service or subsequently.  The Board has determined that such opinion is entitled to no probative weight as the VA examiner failed to account for the January 1990 x-ray examination which reflects that he sustained a right wrist injury following a basketball injury, and the Veteran's statements and testimony that he injured his right wrist in January 1990.  

In December 2010, the Veteran underwent a VA examination.  The Veteran reported a hyperextension injury during service due to sports.  He reported continued wrist problems since then.  Upon physical examination, the examiner diagnosed right wrist strain, limitation of motion.  The examiner stated that he injured his right wrist in the military service playing basketball but there was no evidence that he sustained a chronic or permanent injury.  Physical examination revealed a chronic strain problem or ligament strain or tendonopathy.  The examiner opined that it is less likely that his right wrist disability is due to PTSD.  The examiner opined that his right wrist disability is related to the military service and the injury occurred while in the military service, and it is not secondary to the fracture which occurred prior to the military service.  

The Board acknowledges that the December 2010 opinion is a little unclear in that the examiner initially stated that the Veteran did not sustain a chronic or permanent injury due to the basketball injury but then opined that his current right wrist disability is due to service.  In any event, in light of the right wrist injury documented in service, the Veteran's lay statements of a continuity of symptomatology, and the positive etiological opinion, the Board concludes that service connection is warranted for right wrist disability.  



ORDER

Entitlement to service connection for a stomach or gastrointestinal disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic right wrist strain is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


